Citation Nr: 0729543	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for Reiter's syndrome. 

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

6.  Entitlement to service connection for bilateral pes 
planus.

7.  Entitlement to service connection for a bilateral hip 
disorder secondary to pes planus.

8.  Entitlement to service connection for a lumbar spine 
disability secondary to pes planus.

9.  Entitlement to service connection for erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

In March 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO.  He 
was represented at this hearing by the Texas Veterans 
Commission.  

Subsequently, the veteran was provided an April 2007 letter 
by the RO which informed him that his case was to be 
certified to the Board and that he had 90 days to, among 
other things, change his representation.  Thereafter, in May 
2007 the veteran submitted a new VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, in favor of Vietnam Veterans of America.  

The Board notes that the veteran's claim was not certified 
for appeal in the April 2007 letter to the veteran, but 
rather, a VA Form 8, Certification of Appeal, shows that the 
veteran's appeal was actually certified to the Board on 
January 18, 2007.  The veteran has not provided good cause as 
to why he failed to change is representation within 90 days 
of this certification.  Therefore, the May 2007 attempt to 
change representation at this late junction, is not accepted 
for the current appeal.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for PTSD, pes 
planus, a bilateral hip disability secondary to pes planus, a 
lumbar spine disability secondary to pes planus and an 
erectile dysfunction are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran experienced urethral discharge and swelling 
of the feet during service.  

2.  Post service medical records dating from 1984 show 
diagnoses of Reiter's syndrome and note this disability 
developed in the early 1970s; an uncontroverted medical 
opinion relates the current Reiter's syndrome to the symptoms 
experienced in active service.  

3.  The veteran was treated for eye pain in service and has 
continued to experience episodic iritis since discharge from 
service; eye symptoms are noted to be a sign of Reiter's 
syndrome, and medical opinion has related the veteran's 
recurrent iritis to Reiter's syndrome.  

4.  There is no evidence of diabetes mellitus during service 
or until more than 30 years after discharge from service; 
there is no current medical opinion that relates diabetes 
mellitus to active service.

5.  There is no evidence of peripheral  neuropathy during 
service or until more than 30 years after discharge from 
service; there is no current medical opinion that relates 
peripheral neuropathy to either service or Reiter's disease 
and uncontroverted medical opinion states that the veteran's 
peripheral neuropathy is the result of his diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Reiter's syndrome was incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  Chronic iritis was incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007). 

3.  Diabetes mellitus was not incurred due to active service, 
nor may it be presumed to have been incurred due to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  Peripheral neuropathy was not incurred due to active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran was provided with preadjudication 
VCAA notice in April 2005 for the issues of entitlement to 
service connection for diabetes mellitus and peripheral 
neuropathy.  This letter told the veteran what evidence was 
needed to substantiate his claims for service connection.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
This letter also notified the veteran that he should send any 
relevant evidence in his possession.  

The veteran was provided with notification regarding 
disability ratings and effective dates in a March 2006 
letter.  As the notices came after the initial adjudication 
of the claim, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the veteran's claims were readjudicated by the RO in 
December 2006, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board also finds that the duty to assist the veteran for 
the issues of service connection for diabetes mellitus and 
peripheral neuropathy have been met.  The veteran's service 
medical records have been obtained, as well as all available 
VA treatment records and records from the Social Security 
Administration.  The veteran offered testimony regarding 
these issues at the March 2007 hearing.  There is no 
indication that there is any relevant outstanding evidence 
for these issues.  Therefore, as the duty to assist has been 
met, the Board may proceed with adjudication of these issues.  

As for the issues of entitlement to service connection for 
Reiter's syndrome, and an eye disability, the Board finds 
that the duty to notify and duty to assist the veteran has 
been met.  Furthermore, given the favorable nature of these 
decisions, any failures in the duty to notify or duty to 
assist are harmless error, as it has failed to result in any 
prejudice to the veteran. 



Service Connection

The veteran contends that he has developed several 
disabilities as a result of active service, or due to 
disabilities that were initially incurred due to active 
service. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of diabetes during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Reiter's Syndrome

The service medical records are negative for a diagnosis of 
Reiter's syndrome.  However, records dated January 1971 show 
that the veteran was experiencing urethral discharge, which 
had persisted for eight days.  The service medical records 
also show that the veteran was seen on many occasions for 
painful feet.  March 1971 records note swollen feet.  
Additional March 1971 records show that the veteran 
complained of swelling in his feet all the time.  

Post service medical records include VA treatment records 
from 1984, which show treatment for suspected Reiter's 
syndrome.  An October 1984 bone scan states that the findings 
were consistent with inflammatory arthritis in the left knee 
and ankle. 

January 1985 records state that the veteran had been followed 
for Reiter's syndrome for 14 years, with a history of iritis, 
urethritis, and left knee and ankle pain.  

VA treatment records dated March 1986 show that the veteran 
had Reiter's syndrome manifested by left ankle and right knee 
pain.  December 1987 records also show treatment for Reiter's 
Syndrome. 

A letter from a private doctor dated April 1989 notes that 
the veteran reports he has had Reiter's syndrome since 1971.  
The examiner noted that the veteran remembered having penile 
discharge at that time.  Over the years and particularly 
since 1978, the veteran had complained of intermittent pain, 
swelling, and stiffness of the ankles and knees.  The 
veteran's condition was currently in remission. 

January 1993 VA treatment records note a history of Reiter's 
syndrome dating from the early 1970's.  

A February 1994 letter from a private doctor states that the 
veteran has had Reiter's syndrome for more than 20 years, and 
that he was followed closely at his arthritis clinic at the 
Dallas VA Medical Center.  

VA treatment records dated October 2001 indicate that the 
veteran's diagnoses include Reiter's syndrome, diagnosed in 
1972.  

VA treatment records include a December 2002 rheumatology 
note stating that Reiter's Syndrome was initially diagnosed 
in 1971.  

The evidence includes a November 2003 letter from Dr. S.K., 
the Chief of Rheumatology at the Dallas VA Medical Center, 
which states that the veteran was diagnosed with reactive 
arthritis in the early 1970's.  Dr. S.K. described both the 
symptoms which typically develop as a result of Reiter's 
syndrome and the symptoms the veteran has developed due to 
Reiter's syndrome.  This letter states that classic Reiter's 
presents as the clinical triad of urethritis, arthritis, and 
conjunctivitis.  Other common features include oral ulcers, 
blanitis, uveitis, and kertoderma, as well as low back pain, 
foot pain, and ankle symptoms.  The veteran's symptoms 
include polyarthritis, uveitis, urethritis, oral ulcers, and 
bilateral foot pain.  

VA treatment records dated through 2007 show that the veteran 
continues to be treated for Reiter's syndrome.  

In a March 2007 letter, Dr. S.K. writes to verify that the 
veteran has Reiter's syndrome.  He states that this illness 
began with a Chlamydia infection of the genital tract while 
on active duty in January 1971.  Following this infection the 
veteran developed painful feet and ankles.  Subsequently 
there was ankle swelling, which was noted in the veteran's 
military records.  On this basis, Dr. S.K. states that there 
is no doubt that the veteran's current Reiter's syndrome can 
be traced to the illness he acquired while on active duty.  

The Board finds that entitlement to service connection for 
Reiter's syndrome is established.  The evidence clearly 
establishes that the veteran currently has Reiter's syndrome, 
and that this diagnosis has been treated since at least 1984.  
The claims folder does not contain any post service medical 
records showing treatment for Reiter's prior to that time, 
but there are no available records dated prior to 1979.  
Moreover, the records from the early 1980's and 1990's 
repeatedly give a history of Reiter's syndrome from 1971 or 
the early 1970's.  The Board notes that these records are 
dated many years before the veteran submitted his claim for 
service connection.  Although the service medical records do 
not contain a diagnosis of Reiter's syndrome, these records 
do show that the veteran experienced urethral discharge and 
swelling of the feet.  The head of the rheumatology 
department at the Dallas VA Medical Center has expressed an 
opinion that he has no doubt that the symptoms noted in 
service are related to the veteran's current disability.  
Therefore, as there is ample evidence to show that the 
veteran has a current diagnosis of Reiter's syndrome, as 
there is evidence of symptoms attributable to Reiter's 
syndrome in service, and as there is an uncontroverted 
medical opinion which links the symptoms in service to the 
current disability, entitlement to service connection for 
Reiter's syndrome is merited.  

Eye Disorder

Service medical records indicate that the veteran was seen in 
June 1970 with a complaint that his eyes hurt.  There was no 
diagnosis indicted. 

Post service records from April 1979 indicate that the 
veteran had developed left eye pain which had become 
progressively worse.  The etiology was unknown, and the 
veteran's old records were not available.  

The veteran was treated for eye pain in April 1984.  He had a 
two week history of progressively worse photophobia.  The 
veteran had experienced similar pain in 1971 and again in 
1980.  

Private medical records from April 1993 indicate that the 
veteran has chronic iritis.  

September 1993 VA treatment records include an assessment of 
recurrent iritis secondary to Reiter's.  

Additional VA treatment records dated April 1996, August 
1996, and May 1997 show that the veteran was followed for 
Reiter's syndrome with bilateral recurrent iritis.  

A September 2006 private optometry examination notes that the 
veteran has a history of iritis since 1971.  He had last 
experienced iritis two years ago, but was not experiencing 
any current problems.  

The Board finds that entitlement to service connection for 
recurrent iritis secondary to Reiter's syndrome is 
demonstrated by the evidence.  The service medical records 
show that the veteran was treated for painful eyes.  The post 
service medical records demonstrate that the veteran has been 
treated for iritis on at least seven different occasions 
subsequent to discharge from service.  These records 
repeatedly note that iritis is related to the veteran's 
Reiter's syndrome.  Although the September 2006 examination 
indicates that the veteran is not experiencing any current 
problems, it further states that he had experienced iritis 
two years ago, which was during the current appeal.  The 
Board finds that although the veteran's iritis was not active 
on the most recent examination, the evidence clearly 
establishes that this is a chronic disability that is 
episodic in nature.  Therefore, entitlement to service 
connection for iritis is warranted.  

Diabetes Mellitus

A review of the veteran's service medical records is 
completely negative for evidence suggestive or a diagnosis of 
diabetes mellitus.  

The post service medical records do not include a diagnosis 
of diabetes until over 30 years after the veteran was 
discharged from active service.  October 2001 VA hospital 
records show that the veteran had a normal urinalysis, and 
blood chemistry noted that glucose levels were within normal 
range.  The diagnoses at discharge did not include diabetes.  
An August 2002 VA examination did not comment on the presence 
or absence of diabetes.  

The first post service medical records to note a diagnosis of 
diabetes mellitus are dated April 2005.  There is no opinion 
that relates this disability to active service. 

At the March 2007 hearing, the veteran and his representative 
noted that the veteran did not have diabetes during service, 
and that this was a condition that developed later in his 
life.  He did not have service in Vietnam, and did not have 
herbicide exposure.  See Transcript. 

The Board finds that entitlement to service connection for 
diabetes mellitus is not warranted.  There is no evidence of 
this disability in service or until more than 30 years after 
discharge from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  Furthermore, the veteran's 
personnel records and his testimony indicate that he did not 
serve in Vietnam or was otherwise exposed to herbicides, so 
he is not entitled to service connection for diabetes on a 
presumptive basis to herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  The current medical evidence does not relate the 
veteran's diabetes to service.  Without evidence of diabetes 
during service and without evidence of a nexus between the 
current diabetes and active service, service connection is 
not established for this disability. 

Peripheral Neuropathy

The veteran contends that he has developed peripheral 
neuropathy as secondary to Reiter's syndrome.  

The service medical records are negative for evidence of 
peripheral neuropathy.  

The post service medical records include treatment records 
for Reiter's syndrome dating from the 1980's.  None of these 
records include a diagnosis of peripheral neuropathy.  

The evidence includes a November 2003 letter from Dr. S.K., 
which describes both the symptoms which typically develop as 
a result of Reiter's syndrome and the symptoms the veteran 
has developed due to Reiter's syndrome.  Notably, peripheral 
neuropathy was not included as either a symptom commonly 
attributable to Reiter's syndrome or as one of the symptoms 
the veteran had developed due to Reiter's syndrome.  

The earliest evidence of peripheral neuropathy is found in 
the same April 2005 VA treatment records that pertain to his 
diabetes mellitus.  These records contain an assessment of 
diabetic peripheral neuropathy.  

The Board finds that entitlement to service connection for 
peripheral neuropathy is not merited.  The volumes of 
evidence pertaining to the veteran's Reiter's syndrome is 
negative for evidence of peripheral neuropathy, or for any 
indication that peripheral neuropathy can develop due to 
Reiter's syndrome.  The service medical records are 
completely negative for this disability, and the post service 
medical records show that it did not develop until 
approximately 30 years after discharge.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson, supra.  The April 2005 VA treatment records 
explicitly attribute the veteran's peripheral neuropathy to 
his diabetes mellitus.  As there is no evidence of peripheral 
neuropathy either during service or until many years after 
discharge from service, no evidence of a relationship between 
the veteran's service connected Reiter's syndrome and 
peripheral neuropathy, and uncontroverted medical evidence 
that the peripheral neuropathy is the result of the veteran's 
nonservice connected diabetes mellitus, entitlement to 
service connection is not indicated. 


ORDER

Entitlement to service connection for Reiter's syndrome is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 

Entitlement to service connection for iritis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities is denied. 


REMAND

The veteran contends that his pre-existing pes planus was 
aggravated beyond its natural progression during active 
service.  He notes that pes planus was found on his entrance 
examination, but argues that the constant marching and 
exercise caused permanent damage to his feet.  In addition, 
the veteran contends that he has developed a chronic 
bilateral hip disability and a chronic back disability 
secondary to his pes planus.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.306(a).

The record indicates that the veteran was afforded VA 
examinations of his feet in April 1993 and in August 2002.  
Both of these examinations concluded that the veteran's pes 
planus was not aggravated during active service.  However, 
there is no indication that the veteran's claims folder, in 
particular his service medical records, were made available 
for review in connection with these examinations.  As the 
pertinent question is whether or not there was an increase in 
disability of the veteran's pes planus that was beyond 
natural progression during service, the Board finds that the 
veteran must be scheduled for another VA examination in which 
the service medical records are made available for review by 
the examiner.  

As for the veteran's claims for service connection for hip 
and low back problems, the veteran does not contend, nor does 
the evidence appear to show, that the veteran's back and hip 
problems are directly related to service.  Rather, his sole 
contention with regard to these two disorders is that they 
are related to his pes planus.  The Board finds that the 
veteran's claims are inextricably intertwined, and therefore 
will be addressed together.  Harris v. Derwinski, 1. Vet. 
App. 180 (1991).  Therefore, as the veteran's claims for 
service connection for a bilateral hip disability and a 
chronic back disability as secondary to pes planus are 
dependent on the outcome of the claim for service connection 
for pes planus, it is necessary to defer adjudication of 
these issues.  

The veteran also contends that he has developed PTSD as a 
result of several traumatic experiences during active 
service.  He claims that his primary stressor was his assault 
and rape in the stockade in Fort Polk, Louisiana.  The 
veteran indicates that this occurred in May 1970.  

At this juncture, the Board notes that the current VA 
treatment records contain diagnoses of PTSD, and that the 
mental health specialists treating the veteran have 
repeatedly linked the current PTSD to the assault claimed by 
the veteran in service.  

If a PTSD claim is based on military sexual trauma or 
personal assault in service, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III at par. 5.14, and Part VI at par. 11.37; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The RO has taken appropriate action to obtain and associate 
with the claims folder the veteran's available service 
medical records and his personnel records. 

In addition, the RO sent the veteran a letter requesting 
information pertaining to his assault in April 2006.  This 
included a VA Form 21-0781a, which informed the veteran of 
the various sources other than his service medical records 
which could serve to support his claim for PTSD due to sexual 
trauma.  

The veteran responded with a May 2006 statement containing 
the location of the event, the unit to which he was assigned, 
and the approximate date.  Additional statements of the 
veteran indicate that he had reported this incident.  The 
December 2006 supplemental statement of the case indicated 
that this information was insufficient to support a search 
for verification of the claimed events, and noted there was 
no indication in either the service medical records or 
personnel records to show that it was reported by the 
veteran.  There is no indication that any attempt has been 
made to verify the veteran's claimed assault stressor since 
the receipt of his April 2006 letter.  

The Board observes that information pertaining to a possible 
criminal investigation of an assault on the veteran would not 
necessarily be contained in his personnel records.  Instead, 
Army investigative records are maintained at the Criminal 
Records Center (CRC) in Fort Belvoir, Virginia.  These 
records are indexed by the name of the victim and the type of 
crime.  The Board notes that the veteran has provided his 
birth date, his social security number, the approximate date 
of the assault, his unit, and the location of the assault.  
This is sufficient information to enable CRC to conduct a 
search in his case.  The Board finds that an attempt to 
verify the assault of the veteran must be made through the 
CRC prior to reaching a decision in this case.  

Similarly, the VA treatment records indicates that the 
veteran has reported two additional stressors that he 
believes resulted in the development of PTSD.  The veteran 
states that he witnessed an assault on a friend, who was so 
badly injured that he later died in the hospital.  The 
veteran did not provide the name of his friend, or any 
specific information regarding this incident in either the VA 
treatment records or his September 2002 reply to a request 
for information regarding his alleged stressors.  The Board 
finds that the veteran should be notified of the importance 
of this information, and requested to provide it so that an 
attempt can be made to verify this incident.  

The VA treatment records also show that the veteran reported 
seeing a death during basic training when a grenade 
accidentally exploded.  He has not provided the details 
necessary to allow verification of this incident.  The 
veteran should be requested to provide specific information 
regarding this event as well.  

Finally, the veteran claims that he has developed erectile 
dysfunction secondary to the medication used to treat his 
Reiter's syndrome.  The record indicates that he has not been 
afforded a VA examination of this disability, and an opinion 
has not been obtained in regards to the possibility of a 
relationship between his Reiter's syndrome and an erectile 
dysfunction.  The Board finds that the veteran should be 
scheduled for such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and ask that he provide additional 
information pertaining to his claimed 
stressors.  In particular, the veteran 
should be requested to provide the name 
of the friend he witnessed being 
assaulted and killed, as well as the 
name of the person he saw killed in a 
grenade accident.  The approximate 
dates and locations of these incidents 
as well as the units of the 
participants should also be requested.  

2.  After the development requested in 
paragraph (1) has been completed, the 
RO should use all the information 
provided as well as the information 
previously obtained and take all 
appropriate actions to attempt to 
verify the occurrence of the veteran's 
stressors.  This should include 
contacting the Crime Records Center in 
Ft. Belvoir, Virginia in order to 
request records from the Criminal 
Investigation Division and military 
police reports pertaining to the 
claimed assault of the veteran, as well 
as the assault and subsequent death the 
veteran is alleged to have witnessed.  
Any follow up actions suggested by the 
responses received during attempts at 
stressor verification should also be 
completed. 

3.  The veteran should be provided with 
a VA examination of his feet.  All 
indicated tests and studies should be 
completed.  The claims folder must be 
made available in conjunction with this 
examination.  After completion of the 
examination and review of the veteran's 
service medical records and post 
service treatment records, the examiner 
should attempt to express the following 
opinion: Is it as likely as not that 
the veteran's pre-existing pes planus 
increased in severity beyond the 
natural progression of this disability 
during active service?  The reasons and 
bases for this opinion should be 
provided.  

4.  The veteran should be provided with 
a VA examination of his claimed 
erectile dysfunction.  All indicated 
tests and studies should be completed.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  
After completion of the examination and 
review of the veteran's service medical 
records and post service treatment 
records, the examiner should attempt to 
express the following opinions: Is it 
as likely as not that the veteran's 
erectile dysfunction is the result of 
medication for the veteran's service 
connected Reiter's syndrome?  Is it as 
likely as not that the veteran's 
erectile dysfunction is the result of 
any other events or disabilities 
incurred during active service?  The 
reasons and bases for this opinion 
should be provided.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issues on 
appeal.  If service connection is granted 
for pes planus, the RO should give 
consideration to the claims for service 
connection for low back and hip problems.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


